Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2020 has been entered. 
Response to argument
Applicant's arguments with respect to amended claims and originally presented claims have been fully considered but they are moot in view of the new grounds of rejection. 
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." Phillips v. AWH Corp., 415 F.3d 1303, at 1316 (Fed. Cir. 2005). See also In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000).
CLAIM INTERPRETATION 
5. The following is a quotation of 35 U.S.C. 112(f): (FP 7.30.03) 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

 6.   	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in claim 29 in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word 7.30.05) 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. (FP 7.30.06)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 7, 11-12, 14-17, 20, 24-25, and 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karczewicz et al (US 20110007803 A1) in view of Lee (US 20190158835 A1) and Chen et al (US 20180288430 A1).
             Regarding claim 1, 14, and 28-29,  Karczewicz discloses A method of processing video data [e.g. FIG. 2], the method comprising: selecting, by one or more processors implemented in circuitry [e.g. 
             It is noted that Karczewicz differs to the present invention in that Karczewicz fails to disclose the detail of generating binarization values the weighting factors.
             However, Lee teaches the well-known concept of selecting a first reference picture [e.g. FIG. 13; L0] in a first picture list [e.g. list L0]; determining, by the one or more processors [e.g. computer], a binarization value from a plurality of binarization values [e.g. TABLE 1], the binarization value being assigned both a reference index [index] specifying a second picture list [e.g. list L1] and a second weighting factor [e.g. w1] for the second reference picture, selecting, by the one or more processors, the second reference picture [e.g. L1] from a plurality of reference pictures of the second picture list [e.g. list L1] using the reference index assigned to the binarization value [e.g. TABLE 1]; generating, by the one or more processors, a first weighting factor [e.g. w0] for the first reference picture in the first picture list [list L0] using the second weighting factor assigned to the binarization value [e.g. TABLE 1].
             It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify the video coding system disclosed by Karczewicz to exploit the well-known weighted prediction technique taught by Lee as above, in order to provide an efficient inter prediction performed for an encoding/decoding target block [See Lee; [0021]].
             Although Lee teaches the well-known concept of determining a binarization value from plurality of binarization values [e.g. TABLE 1], the binarization value being assigned both a reference index [index] specifying a second picture list [e.g. list L1] and a second weighting factor [e.g. w1] for the second reference picture, it is noted that Lee differs to the present invention in that Lee fails to disclose the detail of the reference index.

             It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify the video coding system disclosed by Karczewicz to exploit the well-known weighted prediction technique taught by Lee and video coding technique taught by Chen as above, in order to provide an efficient inter prediction performed for an encoding/decoding target block [See Lee; [0021]] and more accurate motion information and improved video coding efficiency [See Chen; [0064]].
             Regarding claim 2 and 15, Karczewicz and Lee further disclose generating the first weighting factor comprises calculating by N minus the second weighting factor, wherein N is an integer [e.g. Lee: [0179]; equations 2; N=1].
             Regarding claim 3 and 16, Lee further teaches N is 1 [e.g. [0179; equation 2].  
             Regarding claim 4 and 17, Karczewicz and Lee further disclose decoding, by the one or more processors, N from a bitstream for the video data [e.g. Karczewicz: FIG. 4; Lee: decoding].  
             Regarding claim 7 and 20, Karczewicz further discloses decoding, by the one or more processors, the reference index from a bitstream for the video data [e.g. Kim; FIG. 2 and 4].  
             Regarding claim 11 and 24, Karczewicz further discloses the first picture list is list 0 (LO) and the second picture list is list 1 (L1), or wherein the first picture list is list 1 (L1) and the second picture list is list 0 (LO) [e.g. [0058-0060]].  
             Regarding claim 12 and 25, Karczewicz further discloses decoding, by the one or more processors, a residual block [e.g. residual block] for the current block; and decoding, by the one or more processors, the current block using the prediction information and the residual block [e.g. FIG. 4].  
             Regarding claim 27, Karczewicz further discloses the device comprises one or more of a camera, a computer, a mobile device [e.g. mobile device], a broadcast receiver device, or a set-top box.
Claim 9-10 and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karczewicz et al (US 20110007803 A1) in view of Lee (US 20190158835 A1), Chen et al (US 20180288430 A1) and Bossen et al (US 20060268166 A1).

            However, Bossen teaches the well-known concept of determining, by the one or more processors, the second weighting factor using a band of a plurality of bands, each band of the plurality of bands including a plurality of weight factors [e.g. 0051; equation 6; for different combination of weight factors as long as weight0+weight1=c].
             It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify the video coding system disclosed by Karczewicz to exploit the well-known weighted prediction technique taught by Lee, video coding technique taught by Chen, and the well-known weighted prediction technique taught by Bossen as above, in order to provide an efficient inter prediction performed for an encoding/decoding target block [See Lee; [0021]], more accurate motion information and improved video coding efficiency [See Chen; [0064]], and improved coding efficiency [See Bossen; [0031]].
             Regarding claim 10 and 23, Karczewicz, Lee, Chen and Bossen further disclose generating the prediction information comprises calculating: 
    PNG
    media_image1.png
    18
    548
    media_image1.png
    Greyscale

[e.g. Karczewicz: [0058-0060] and [0067-0072]] 
 wherein PGB is the prediction information, PLo is a first predictor for the first reference picture, PL1 is a second predictor for the second reference picture, RoundingOffset is a predefined offset [e.g. offset], shiftNum is a predefined number of left shift operations [e.g. left shift], wi is the second weighting factor, and (1-wi) is the first weighting factor [e.g. Bossen: 0051-0053; equation 6].
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHUBING REN whose telephone number is (571)272-2788.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHUBING REN/Primary Examiner, Art Unit 2483